Citation Nr: 0927218	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1982 to 
February 1983, from July 1989 to July 1996, and from January 
2002 to July 2003, and additional reserve service with the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claim of service 
connection for a bilateral hip disorder.  This claim was 
previously remanded by the Board in October 2008 for 
additional evidentiary development.  

While the Veteran's claim was pending before the Board, the 
RO granted service connection for a right hip disability in a 
May 2009 rating decision.  Therefore, since this issue has 
been granted in full and there is no further controversy, 
this issue is not before the Board.  See 38 U.S.C.A. §§ 511, 
7104.  The only issue remaining is entitlement to service 
connection for a left hip disability.  

The Veteran requested and was afforded a hearing before a 
Decision Review Officer at the RO in St. Petersburg, Florida 
in May 2005.  A written transcript of the Veteran's hearing 
testimony has been prepared, and a copy of that transcript 
has been incorporated into the record.  


FINDINGS OF FACT

The Veteran does not have a currently diagnosed left hip 
disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
(2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2003 and June 2006 that fully 
addressed all notice elements.  The July 2003 letter was also 
sent prior to the initial RO decision in this matter.  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of the claim in the June 2006 
letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in January 2009 and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor her 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that she is entitled to service 
connection for a left hip disability.  However, the 
preponderance of the evidence demonstrates that the Veteran 
does not currently have a diagnosis of a left hip disability.  
As such, service connection is not warranted.  

The Veteran's service treatment records indicate that the 
Veteran complained of left hip pain on a number of occasions 
during her military service.  Specifically, in May 2003, the 
Veteran reported having left hip pain.  She was also noted to 
have pain in the area of the left iliac crest in June 2003 
with no history of injury or increase in pain upon 
ambulation.  However, while the Veteran complained of left 
hip pain on occasion during her military service, she was not 
diagnosed with a chronic disability of the left hip.  
According to the Veteran's June 2003 demobilization 
examination, the Veteran's lower extremities were normal.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service medical records do not demonstrate 
that the Veteran complained of left hip pain upon separation.  
An October 2004 VA outpatient treatment note indicates that 
the Veteran was seen with complaints of joint stiffness and 
back pain that radiated down her right leg.  However, there 
were no complaints regarding the left hip or left leg at this 
time.  A letter received by VA in August 2005 from the 
Veteran's physician indicates that the Veteran had joint pain 
in the lower back, both elbows, both knees and both ankles, 
but there is again no reference to left hip pain.  Therefore, 
the evidence does not demonstrate that the Veteran has 
suffered from chronic left hip symptomatology since her 
separation from service in July 2003.  

The Veteran was afforded a VA examination of the hips in 
January 2009.  At the time of examination, the Veteran 
reported a history of lower back pain and right hip and thigh 
pain since service.  The Veteran did not report a problem 
with her left hip at this time.  The examiner performed range 
of motion measurements for the Veteran's left hip, and 
flexion was to 110 degrees, extension to 10 degrees, and left 
abduction to 40 degrees.  Normal ranges of motion of the hip 
are from hip flexion from 0 degrees to 125 degrees, and hip 
abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The examiner diagnosed the Veteran with trochanteric bursitis 
of the right hip and opined that it was less likely than not 
that the Veteran's right hip disorder was due to military 
service, since there were no medical records of hip 
complaints during the Veteran's military service.  An opinion 
was not offered for the left hip.  

In February 2009, the above VA examiner was asked to file an 
addendum to the January 2009 opinion after medical records 
revealing complaints of hip pain were pointed out.  In the 
addendum, the examiner noted that the Veteran complained of 
both left and right hip pain from 1999 to 2003, but the 
Veteran's complaints were primarily with her right hip.  The 
examiner opined that it was at least as likely as not that 
the Veteran's right hip disorder was related to military 
service.  However, the examiner noted that the Veteran 
specifically denied any current left hip pain or concerns 
during the January 2009 VA examination.  The examiner also 
noted that the prior examination of the left hip was benign, 
and as such, there was no evidence of a left hip disorder.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a left hip 
disorder.  As previously mentioned, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a 
medical diagnosis of a disorder of the left hip, the Board 
must deny the Veteran's claim.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran did complain of left 
hip pain on a number of occasions during military service.  
However, the occurrence of an in-service disease or injury is 
only one of the factors necessary for service connection.  
Hickson, 12 Vet. App. at 247.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, the Board has considered the Veteran's testimony 
regarding her left hip pain.  In her July 2004 notice of 
disagreement and in her May 2005 hearing testimony, the 
Veteran reported having pain in both of her hips.  However, 
while the Veteran is competent to testify to matters such as 
pain, she is not competent to diagnose herself with an actual 
disability of the left hip.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Therefore, while the Board accepts the Veteran's testimony 
regarding a history of left hip pain, pain alone is not a 
disability for VA compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  The Veteran must have 
a diagnosed disability of the left hip, which the Veteran is 
not competent to provide.  Furthermore, the Veteran reported 
in her January 2009 VA examination that she did not have any 
current complaints regarding her left hip, suggesting that 
she no longer experiences symptoms of pain either.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left hip disability must be 
denied.


ORDER

Entitlement to service connection for a left hip disability 
is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


